Citation Nr: 0306576	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of a stroke, due to exposure to Agent Orange.  

In March 2001, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.

In December 2002, the veteran filed a claim for service 
connection for diabetes mellitus due to exposure to Agent 
Orange, and he claimed that his strokes were secondary to his 
diabetes mellitus.  In a February 2003 rating decision, the 
RO granted service connection for diabetes mellitus and 
assigned a 10 percent disability rating effective December 
12, 2001; and denied service connection for residuals of a 
stroke, secondary to diabetes mellitus.  There is no 
indication in the file that the veteran has disagreed with 
this determination, and the issue has not been certified for 
appellate review.  Hence, it will not be addressed in this 
decision.  Furthermore, since the RO developed the claim for 
secondary service connection for residuals of a stroke as a 
separate claim, the Board will not discuss this theory of 
entitlement in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  Residuals of a stroke, including a Factor V deficiency, 
are not presumed to be caused by Agent Orange exposure.  

4.  The veteran's residuals of a stroke, including a Factor V 
deficiency, have not been shown by competent evidence to be 
due to exposure to Agent Orange in service, or any other 
activity of active military service; and a stroke was not 
manifest to a compensable degree within one year of the 
veteran's discharge from service.  


CONCLUSION OF LAW

Residuals of a stroke were not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service, including due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), (e) 
(2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, the Board's remand, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In an August 2001 letter, the RO 
explained to the veteran what evidence was required to 
substantiate his claim and informed of VA's development 
actions.  He was asked to identify any outstanding evidence 
and was provided with the appropriate release forms for VA to 
request this information on his behalf.  Additionally, in the 
November 2002 supplemental statement of the case, the new 
regulations were outlined for the veteran and it was 
explained that he was responsible for submitting private 
treatment reports, although with the appropriate release 
forms they would be requested on his behalf.  VA treatment 
reports and records from Federal agencies would be obtained 
by VA, unless they were reported to be unavailable.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims and identified the evidence that 
VA was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim adjudicated herein.  No further 
assistance is indicated in substantiating the claim.  Service 
personnel and medical records, and VA and private treatment 
records, are associated with the file.  His file was referred 
to an appropriate specialist for an opinion.  Furthermore, 
the veteran and his spouse were afforded the opportunity to 
present personal testimony at a hearing before a hearing 
officer at the RO in February 1999.  They testified that they 
believed that the veteran's cerebrovascular accidents were 
related to his exposure to Agent Orange in service.  

In May 1999, the veteran provided the RO with a list of names 
and addresses for four other veterans who were described as 
having similar disabilities.  The RO sent letters to each of 
the identified individuals and asked them to provide 
statements regarding their disabilities.  In June 1999, a 
statement was received from L.V.D. (Mr. D.).  Mr. D. reported 
that he served in Vietnam and was service-connected for 
residuals of a thrombosis of the right subclavian vein.  He 
believed it was very possible that the condition was caused 
by exposure to Agent Orange.  In an August 1999 statement, 
C.R.W. (Mr. W.), related that he had suffered three heart 
attacks, arterial blockage, and blood clots.  Additionally, 
his wife had had a miscarriage.  

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  In 
fact, in a September 2001 statement, the veteran related that 
all available evidence had been submitted.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The benefit-of-the-doubt provision only applies, 
however, where there is an approximate balance of positive 
and negative evidence.  Ferguson v. Principi, 273 F.3d 1072 
(Fed.Cir. 2001).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and a brain hemorrhage or brain thrombosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. § 3.309; 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).  

The law and regulations pertaining to Agent Orange exposure 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116(f), as amended by § 201(c) 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).  

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.309(e) (2002).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449 (1996).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during service, provided that the disease listed shall have 
become manifested to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become 
manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116, as added by § 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- 103, 115 Stat. 976 (2001); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The veteran's DD Form 214 reflects that he served in Vietnam 
from May 1969 to November 1970.  His awards and decorations 
include the Republic of Vietnam Campaign Medal with 60 Device 
and the Vietnam Service Medal.  Hence, it has been 
established that he served in the Republic of Vietnam during 
the Vietnam Era and exposure to Agent Orange may be conceded.  

The veteran has asserted that his exposure to Agent Orange 
affected the coagulating properties of his blood.  In 
particular, the medical records reflect that the veteran has 
a Factor V deficiency which subsequently lead to his 
suffering from strokes in 1994 and 1995.  As mentioned above, 
38 C.F.R. § 3.309(e) lists certain diseases for which service 
connection may be presumed due to exposure to herbicide 
agents.  However, cerebrovascular accidents (strokes), and/or 
a Factor 5 deficiency, are not included in that list.  
Additionally, it is not shown that the veteran's strokes 
occurred or were manifested to a compensable degree within 
one year of his discharge from service.  Consequently, 
service connection for residuals of a stroke, including a 
Factor 5 deficiency, may not be granted on a presumptive 
basis, including due to exposure to Agent Orange.  See 
38 C.F.R. § 3.309(a), (e).  Since service connection may not 
be allowed on a presumptive basis, the veteran must show that 
the disability was incurred in or aggravated by service on a 
nonpresumptive direct basis.  

Service medical records do not reflect any treatment for 
cerebrovascular accidents or any blood clotting difficulties.  
The veteran's post service medical history reveals that he 
was diagnosed with a deep venous thrombosis which was 
initially treated with Coumadin.  Subsequently, he suffered a 
stroke in 1994 and another one in 1995.  These strokes have 
left him severely disabled and in a wheelchair.  Blood tests 
have revealed that he had a heterozygous Factor V leiden 
mutation which is an abnormality in the coagulation system.  
Nevertheless, the record does not include any medical 
evidence that the veteran's strokes or the heterozygous 
Factor V leiden mutation were causally related to his active 
military service, including exposure to Agent Orange.  As 
such, service connection for this disability may not be 
granted.  

The veteran's file was reviewed by a specialist in hemic 
disorders.  After reviewing the file, he concluded that the 
Factor V leiden mutation occurred in approximately two to 
seven percent of normal people.  The majority of people with 
this abnormality, do not demonstrate any clinical disability.  
Typically venous thromboses were frequently associated with a 
second abnormality, such as pregnancy, obesity, inactivity, 
or another hereditary coagulation problem; and the thromboses 
usually occurred by age 50.  No other abnormality in the 
coagulation system was identified in the veteran.  The 
veteran has argued that this constitutes affirmative evidence 
that his mutation is not hereditary because other family 
members have not been affected.  The specialist did research 
but was not able to find any instances of an association with 
Agent Orange and the Factor V leiden mutation.  He concluded 
that the Factor V leiden was an acquired mutation; hence, it 
was highly unlikely that it was causally related to herbicide 
exposure.  

To the extent that the veteran and his spouse offer their own 
statements to demonstrate a causal relationship between the 
Factor V deficiency and the veteran's subsequent strokes to 
his active military service, to include exposure to Agent 
Orange, the Board notes that, as lay persons they are not 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, their opinions are not 
sufficient to establish service connection for the 
disability.  Furthermore the lay statements submitted by 
other serviceman also do not provide definitive scientific or 
medical evidence that the veteran's disability was related to 
exposure to Agent Orange.  

The Board points out that pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See The Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange:  Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.  

As such, the preponderance of the evidence is against a 
finding that a Factor V deficiency and subsequent strokes 
were caused by exposure to Agent Orange; the strokes were not 
manifested to a compensable degree within on year of the 
veteran's discharge from service; and there is no medical 
opinion suggesting that the mutation and/or the 
cerebrovascular accidents are related to any other incident 
of the veteran's active military service.  Accordingly, 
service connection for residuals of a stroke must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Service connection for residuals of a stroke, including due 
to exposure to Agent Orange is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

